Common rules for air transport services (debate)
The next item is the report by Arūnas Degutis, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on common rules for the operation of air transport services in the Community (recast) C6-0248/2006.
rapporteur. - (LT) This future regulation should replace three regulations currently in force, which make up the third set of guidelines for the domestic air transport market. The aforesaid regulations set out the procedures for issue and cancellation of air transport firm licences and the principles for free use of Community air routes by Community air transport companies, and liberalising prices of airfares.
Once the third set of guidelines began to be applied, an unprecedented expansion of the European air travel sector took place: the old monopolies disappeared, a system of local air transport was instituted, and consumer-friendly competition increased in all markets, especially in the area of pricing. What had been a regulated European aviation market based on bilateral agreements became a particularly competitive market.
It is natural that after a few years of applying the third set of guidelines, some guidelines became obsolete, others were applied poorly, and now they need revision, reconsideration or straight-out abolition.
The proposal under consideration urges correction of the three sets of guidelines that have been mentioned to make them easier to apply, to simplify the legal grounds, to remove the obsolete parts and to set new, firmer requirements.
In my opinion the Commission's proposal is logical, and I agree that it would not only be meaningful but also purposeful and essential to review the regulations now in force. In any case, in the opinion of the Committee on Transport and Tourism, which I of course support, some important parts of the regulations need to be made more precise.
I would like to mention a few of these parts:
Rentals. There is variation among the Member States in regard to rental agreement practices. This can distort the market and cause social and aviation safety problems. Therefore, without a doubt, new general requirements need to be set. The rules proposed in Article 13 are too strict and do not take into consideration certain characteristics of the air transport industry, especially its seasonality. Therefore, it would be good to find a logical compromise between social concerns and safety, and simultaneously improve the performance of airlines. In my opinion the compromise reached by the Transport Committee may help to resolve this problem.
Transparency of prices. We support the Commission's aim of banning advertising of and publicity about airfares which do not include any costs, surcharges, payments and levies. I believe that the airlines' commitment to publish only final prices has to be clearly formulated. Here too we have found a compromise which also reflects consumer needs.
Particular social considerations. Suggestions concerning particular social considerations put forward by colleagues from other groups are, in my opinion, premature unless the possible consequences are analysed assuming adoption at this time. Therefore, we request that the Commission prepare a study, on the basis of which it would be possible to regulate these matters without creating obstacles for the improvement of aviation industry competitiveness.
Passenger safety. In the Commission's proposal there is no provision for any clear mechanism, which would ensure that passengers would not suffer from the effects of bankruptcy of airlines; for example, not getting compensation for cancelled flights or being abandoned to their fate at overseas destinations. Therefore, we believe that guidelines for passenger safety should be included in the regulations (Amendments 15-16).
Commitment to provide public services and regional airports. I believe that any formulation of the term 'regional airport', which obliges to provide services to the public, will inevitably include airports in economically more affluent regions, whereas airports in regions that need economic or social support may not be included in the definition. Since the commitment to provide public services on this principle is applicable only to airports serving regions having economic and social problems, I would suggest that the difficult-to-define concept of regional airport be dropped from this document.
As well as the points mentioned earlier, one should explain several definitions and conditions in order to avoid misunderstandings and erroneous application of the regulations.
Community's domestic air services. While we suggested some amendments for the subjects mentioned earlier, we support the proposed extension of the Commission's powers in relation to deciding on questions concerning the provision of domestic Community air services. Since the Commission can more effectively negotiate concerning certain rights than can individual Member States, it should have the opportunity to do so. This has been demonstrated by the agreement with Russia on transit flights over Siberia.
Therefore, it is recommended that the Commission's proposed wording for Article 15 be accepted. That is a brief characterisation of service provision.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, the proposal we are debating today represents a great success for the European Community. It seeks, in fact, to modernise and complete the 1992 regulation that set up the single aviation market in Europe. The creation of this single aviation market has allowed air transport in Europe to enjoy unprecedented expansion.
The number of airlines has increased and there has been a general increase in traffic and competition. Since full liberalisation in 1997, the number of routes has increased by more than 60%; more cities are served, notably in the isolated regions. The appearance of new competitors has brought a significant reduction in fares on numerous routes. More and more Europeans can travel by plane. This development contributes to economic growth, as well as to the creation of direct and indirect employment.
Taking this success into account, the Commission intends to maintain the fundamental principles of this liberalised market. The proposal seeks simply to simplify the consolidation of current legislation. It proposes also some adjustments to improve the effectiveness of its application. Firstly, the revision makes it possible to clean up the text to remove the obsolete parts linked to the transition phase towards the liberalised market. The text has been clarified, ambiguities have been removed and three regulations have been consolidated into a single text.
Secondly, the proposal seeks to achieve effective and uniform application of Community rules. At present there are divergences between Member States in the application of the third package. Thanks to this revision, we shall have a more uniform application especially in relation to the granting and overseeing of operating licences. The proposal strengthens, moreover, the monitoring of the financial viability of companies, in particular of the new entrants.
Thirdly, the proposal strengthens coordination of Member States on intra-Community services and transit overflight by companies from third countries. It is important to encourage a coordinated Community approach to ensure the integrity of the European market and to facilitate the work of the negotiators with the third countries.
Finally, fourth point, the proposal advocates new rights for passengers. The right for passengers to have complete information on the real price of a ticket with taxes, charges and costs included. The right not to be discriminated against according to nationality or place of residence at the time of purchasing a ticket.
Consequently, this updated version should further strengthen the appeal of the single European market in many third countries. These principles apply not only to Switzerland and to countries in the European Economic Area but also to Morocco and to the countries in South East Europe and they serve as a benchmark at international level.
That is why I thank, Mr President, the European Parliament for the speed with which it has taken up this dossier. I would like to commend the work carried out by your rapporteur Mr Degutis, and to thank the chairman of the Committee on Transport and Tourism, Mr Paolo Costa, as well as all the members of that committee because, I must say, Parliament has certainly improved on our text.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by extending the warmest of thanks to the rapporteur, Mr Degutis, and all the Members involved, for their cooperation. I firmly believe that, since the vote in committee, we have a balanced, practical report on the operation of air transport services. The original Commission proposal was well thought-out and goal oriented in this case, so I am much obliged to the Commission, too.
Since I am basically satisfied with the outcome of the vote in committee, I should like to discuss only the transparency requirements with regard to the listing of air fares. From the outset, I have stood up for the creation of transparency without additional bureaucracy, and for the equal, fair involvement of everyone concerned. The air fare advertised should show clearly what charges, duties and taxes this includes and what they are used for. Air-ticket prices should be easy for consumers to understand and transparent. This is particularly applicable to the advertising of air fares on websites.
Nevertheless, there is still disagreement over the means, and the precise extent of this. Amendment 48 lays down that duties and charges must be listed and summarised in four categories: firstly, taxes and other State charges and duties; secondly, air traffic control charges; thirdly, charges, duties, fees and other costs for the benefit of the airlines; and, fourthly, fees, levies, charges and other costs for the benefit of the airport operators. The problem is that air traffic control charges cannot be clearly stated in advance. Tomorrow, then, on behalf of my group, I shall be requesting the deletion of this second category, air traffic control charges, by means of split voting.
Despite this amendment, the compromise reached fully meets the transparency requirement, whilst taking into account the interests of passengers and also airlines, and so I and my group cannot support the rapporteur's new amendments, Amendments 54 and 55.
Mr President, Commissioner, ladies and gentlemen, we welcome the Commission proposal and also, of course, the rapporteur's report, as both make a contribution to the completion of the European internal market for air transport and to increasing safety levels. I should like to mention and highlight four points.
Firstly, the provision on price transparency that has been adopted is a clear victory for consumers. It will no longer be possible in future to lure citizens with false bait advertising. Irrespective of the sales channel, all air fares are to be set out comprehensively and in detail. Naturally, air traffic control prices are estimated on a flat-rate basis - although, at the end of the day, prices must be comprehensible. We do not need to argue about this, however. On the whole, we are creating clarity for passengers and strengthening competition.
Secondly, with regard to wet-leasing contracts, this is a balanced Regulation that, on the one hand, takes account of airlines' needs in the event that seasonal pricing movements occur or an exceptional need arises and they have to rely on such a model; and, on the other, makes clear that the circumvention of European safety and social standards is unacceptable.
Thirdly, like many reports on aviation legislation, our report contains numerous amendments on social legislation for employees. The Commission is urgently required to make a proposal on this at long last, to close the loophole that the Services Directive has left and the present Regulation cannot close.
Fourthly, the new one-step procedure for traffic distribution is simpler and quicker than all previous procedures. This is a good decision, including in terms of the future, that enables a more flexible response to capacity bottlenecks in infrastructure.
on behalf of the UEN Group. - (PL) Mr President, my thanks to Mr Degutis for his report. We must agree with Commissioner Barrot's words that the third package in the internal air market, which is now fifteen years old, has significantly contributed to the development of European civil aviation.
Now change is needed, in particular as regards leasing, licensing air transport services, social matters, protecting passengers against carrier bankruptcy and so forth. Other important factors are proper observance of the eight Freedoms of the Air.
The question that raises the greatest emotion is the transparency of air ticket prices. Passengers expect to know how much they will actually pay for tickets, not publicity stunts in disguise.
I support the view that the regulation and the directive we have adopted preventing unfair competition, which will come into effect in five months, will lead to an increase in passenger rights. A passenger must be the subject both of the activities of the carrier and of the airport. Unfortunately, it is too often the case that passengers are simply treated as cargo.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I associate the common rules for the operation of air transport services in the Community with the third aviation package or with problems relating to its practical implementation. Perhaps the biggest problem here is transport safety, which involves securing the social conditions of employees, including cases where aircraft are hired out together with crews, as well as the safety of passengers, who are traditionally the priority. Alongside this is the issue of the financial health of airlines and the stricter requirements for the terms and conditions that apply to aircraft leasing, including proposed time limits.
I feel that it would also be desirable for consumers to know what exactly they have bought for their money. You too would surely feel suspicious about airline advertisements promising fares of EUR 1. Another issue is that of how detailed the price breakdown should be, and what exactly it should contain. In this regard, it is very important to clarify the distribution of cost items for processing passengers and aircraft, including the endless discussions on the concept of reasonable profit. I am definitely opposed to the idea that has emerged during the debate that this is about technical standards and that social issues do not come into play.
I should like to thank the rapporteur Mr Degutis, who has also referred to social issues in his speech. His work was outstanding and his report deserves our support. As regards the proposed amendments, we agree with all of them apart from Nos. 16, 29, 37, 40, 42, 49 and 50. In most cases, this is not a matter of substantive disagreement: our objections mainly involve instances where the same thing has been proposed in two places or where better options are available.
(DE) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I should like to refer to three more aspects. In the consolidation of the third aviation package, it is crucial in terms of the transparency of air fares that there be no false bait advertising, and it is also relevant in this regard whether the flat-rate security charges levied on passengers actually match the costs of the security measures. I have the feeling that airports are using some of these security charges to obtain further remuneration for themselves. It is very important in the interests of the transparency of costs that security charges do indeed correspond to the costs incurred by security measures.
Secondly, I should like to discuss competition between airports, and to do so from two angles. I should like to ask the Commissioner to give one or two examples without delay to show the extent to which the Commission's guidelines for permissible (or impermissible) aid for regional airports in the Community are actually being applied. As I see it, there are a great many regional airports that are only being kept afloat by subsidies and will never be able to support themselves economically. In these cases, the Commission guidelines should actually be putting an end to the subsidies.
Thirdly, this consolidation of the third aviation package changes the definition of an 'airport system' slightly. I would ask that the Commissioner elaborate on this, too, at some stage. It is unacceptable that, by law, an airport system can only exist if it serves the same conurbation, and that airports such as Frankfurt and Frankfurt Hahn can claim that, despite being 120 km apart, they serve the same conurbation and must therefore be recognised as an airport system. The Commissioner should on no account permit such mushrooming of what is recognised as an airport system.
(ES) Mr President, I would like to thank the rapporteur, Mr Degutis, on the wonderful flexibility he has shown in accepting some of the proposals of the various Members. I would also like to congratulate the Commissioner on his magnificent presentation, because it has demonstrated that this text represents a definitive improvement of the legislation, since it updates, simplifies and consolidates the best aspects of rules that had become obsolete and which needed rapid updating, given the sector's development.
In reality, all of this benefits all of the actors in the sector, particularly passengers, in a sector such as aviation that has suffered so much. Furthermore, inconsistency amongst these kind of regulations does not just usually distort the operation of the internal market, but we believe that it also leads to risks in terms of the quality of service, safety and working conditions.
Of the improvements and achievements that Parliament has introduced - most of which have been mentioned by other Members already - I would like to stress the demand for greater transparency and control of the financial situation of companies and operators in the sector.
In view of the exponential growth of this sector and the appearance of tempting pockets of potential customers - such as immigrants, who have increasing purchasing power thanks to work regularisation, in my country for example - it has become much more urgent to apply rules and conditions rigorously in order to prevent the fraud and abuse that usually arise in the sale of tickets and also the deceitful offers from companies that appear all over the place.
We also believe the provisions to prevent and alleviate the social consequences of such fraud and of possible bankruptcies to be very reasonable. Furthermore, transparency of prices and non-discrimination in acquisition, through whichever channel the passenger acquires the tickets, also seem to us to be fundamental improvements to this text.
Other aspects that I believe have emerged and have also improved are those relating to the social conditions for workers in the sector. Preventing social dumping, which disrupts the economic and social situation, and preventing games from being played with displaced workers employed by transnational companies operating from different bases, has been a positive achievement and an improvement.
Better still is the fact that the debate that has opened up during the process of drawing up this report has led to the request, in Amendment 61, for a legislative proposal on social and working conditions, which I believe the Commission must present urgently.
Mr President, the opening-up of air travel to millions of citizens has been brought about by the low-fares airlines. I agree with the Commissioner that the single aviation market has been a singular success. Airlines such as Ireland's Ryanair have revolutionised the aviation sector and have put pressure on the older, more established and more expensive airlines to follow suit. Such competition is good for the consumer and the traveller.
However, I want to focus on what has already been mentioned by four people tonight, and that is that there is a problem. In such a competitive market, airlines have indulged - and still continue to indulge - in extremely attractive but grossly misleading price advertising. A travel fare advertised at five cents looks very attractive indeed, but when the consumer goes to book, either online or otherwise, the five-cent ticket can be several hundred euro when taxes and other charges are factored in.
I raised this issue by way of a parliamentary question here last January, and the Commission replied, 'the Commission, while maintaining the general rule of price freedom, proposes that "air carriers operating within the Community [...] provide the general public with comprehensive information on their air fares and rates and the conditions attached”. Consumers will thus be informed of the actual price (price of ticket plus the various charges and taxes).'
The Degutis report, which we are debating here tonight, will give practical effect to this, and that is extremely welcome. The obligation on airlines to introduce full transparency is extremely welcome and very important, because the consumer will now see from the very outset exactly what he or she will have to pay. That alone will not reduce the numbers of people travelling - as a lot of people think it might - but in my opinion it will further enhance competition and benefit the travelling public.
Finally, could the Commissioner tell us when exactly we can expect this to come into effect? The sooner the better, in my view.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, I thank all the speakers and I am pleased about most of the amendments proposed. These amendments usefully clarify several points, especially concerning the economic and financial monitoring of companies or again the issues about leasing of aircraft.
I fully support the proposed improvements concerning the principal place of business in order to ensure effective monitoring of companies for which a national authority has responsibility. The Commission also agrees with your proposals in relation to the conditions for granting or revoking licences, even if we cannot accept that this action could be taken on the basis of suspicion alone. The simplifications regarding public service obligations and coordination of airports will allow a more flexible and effective implementation of these measures.
Moreover, although the Commission can support the major part of the amendments without any problem, I am going nonetheless to tell you about some reservations. I can understand and support the need to find solutions for passengers who are stranded when an airline goes bankrupt. Mrs Ayala referred to that. It is, indeed, such situations that have led to this updating of the regulation, which seeks to strengthen the conditions for granting licences and the economic and financial monitoring of companies. I cannot, however, at this stage, accept a new obligation whose feasibility and scope in economic and financial terms we have not yet analysed. That is why, in my opinion, we should make reference to the need to make provision for conditions for reimbursement and repatriation, without, for all that, deciding on a solution the real impact of which we do not really know yet.
My second reservation concerns the social dimension. It is of the utmost importance that national authorities correctly apply the appropriate national and European legislation. It is a good thing to remind Member States of these obligations, which are laid down by the Treaty and by national legislation, but this sectoral regulation does not seem the most appropriate to deal with this matter. We must look more closely at this subject in order to grasp all the implications and to define the real needs that call for a response at Community level. Also, the proposal made by your rapporteur seems to me right, that is, to make reference to the obligations of Member States in a recital.
Furthermore, I wish to answer, of course, those who asked me about the proposal. Yes, the Commission is carrying out a study on the effects of the internal aviation market on employment and working conditions. This study, which will be finished at the end of 2007, will give us food for thought and enable us to decide what practical measures to take.
As Mr Jarzembowski has mentioned, the Commission is hesitating in relation to the obligations that are too specific for the distribution of traffic between airports. It is legitimate to require reasonable and effective connection times with city centres. Is it not, however, going too far if we insist on a fixed time, as well as an obligation for there to be links between airports?
I come to the problem of prices. The provisions on transparency of prices and full information for passengers are necessary, but they must be feasible and intelligible. Your rapporteur is right to wish to cover all flights leaving from an airport in the European Community. However, the extension of this obligation to only the Community companies in third countries gives rise to serious legal and commercial difficulties.
I should like to respond to the question of costs linked with security. It is true that the Commission is in favour of the cost of security and the portion of the price resulting from it being known. Moreover, it also wants the various costs, charges, taxes and surcharges to be clearly shown. However, if it is true that this regulation seeks to ensure information for passengers, we cannot use it to lay down the use and characteristics of each charge or tax; provisions of this kind will have their place in the directive on airport charges under discussion in our institutions.
Mrs Jeggle, with regard to advertising on the Internet, I agree with you, but Amendment 48 seems to us very complicated. It really needs to be clear and practical.
I want also to respond to Mr Stockmann and Mr Kohliček concerning the issue of wet leasing. It is necessary to allow relative flexibility to meet exceptional needs while laying down strict conditions for safety and frequency. I am in favour of a system that makes it possible to reconcile safety requirements with the need for recourse to wet leasing in exceptional circumstances and for a limited period.
Finally, for reasons of fair competition with third countries, I consider it is justified to compensate for the removal of Article 23 on price leadership by the possibility of imposing restrictions, when a third country with which an agreement has been signed does not recognise the same duties. It is a principle of good sense which should help us in the negotiations with third countries. I thank Parliament also for having supported the Commission's approach concerning relations with third countries, which must be conducted in a coordinated fashion. There too, I shall still need the support of Parliament, Mr President, for the next stages.
I do not pretend to have answered all the questions. I say again, quite simply, that Parliament's work has improved our text. Therefore, Mr Degutis, Mr Costa, it is really with much satisfaction that I thank Parliament for its work; the questions that you have raised are also very sound. I observed that, for some of them, it was not necessarily in this text that an answer needed to be provided. On the social level, I pointed out that we are in the process of working, and that by the end of the year, I would have a better idea for a possible proposal.
Mr President, I felt it was necessary to provide rather detailed answers in order to close a debate of high quality.
(FR) Commission position on Parliament's amendments:
Degutis report
The Commission can accept the following amendments: 3, 4, 5, 6, 7, 9, 11, 13, 14, 18, 19, 21, 22, 24, 26, 27, 28, 29, 30, 34, 37, 38, 39, 43, 51, 52, 53, 54, 55 and 56.
The Commission can accept in principle the following amendments: 1, 8, 10, 12, 20, 23, 31, 32, 36, 44 and 49.
The Commission can accept in part the following amendments: 33, 45 and 47.
The Commission cannot accept the following amendments: 2, 15, 16, 17, 25, 35, 40, 41, 42, 46, 48, 50, 57, 58, 59, 60 and 61.
The debate is closed.
The vote will take place on Wednesday 11 July 2007.